DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 09/10/2020, Applicant, on 02/10/2021.
Status of Claims
Claims 1 and 8 are currently amended. 
Claims 2-7, and 9-16 were previously presented. 
Claims 1-16 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and found to be persuasive.
Accordingly, the Examiner withdraws the rejections of claims 1-16 under 35 USC § 112.
Examiner’s notes - 35 USC § 103
The Examiner found that paragraphs 18 and 22 of Kannan teach the amended limitation of the of the independent claims as follow, notify a supervisor and other representative with subject matter expertise in resolving an issue related to a flagged chat of the flagged chat via a graphic, [Kannan, para. 0018, Kannan teaches “Whenever there is a period of inactivity greater than a threshold, alerts are displayed in the interaction window to the user, as well as to the leads and the managers via the monitoring application” emphasis added alerts to leads and managers. Also, see para. 0022 “For example, if a customer is trying to reschedule his billing cycle and is taking more than the usual time, the alerting module can show an alert in the application which indicates that the customer may need assistance with rescheduling. The alerting module 202 may be configured to raise alerts on the application throwing up errors, where the number, type, and severity of errors may be pre-defined. If a user is lingering in application step while filling a form and the agent side alerts are not being responded to by the agents, then the alerting system can, based on severity of the scenario, alert a lead and/or manager to intervene”]
In conclusion, the Examiner maintains the 35 U.S.C. 103 rejection of the pending claims in the present office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claims 1, 4-7, and 13-14 are rejected under 35 U.S.C. 103 as being un-patentable over Kannan et al. (US 20130129076 A1) in view of Jones (US 8,892,645 B2), Ford et al. (US 9,374,682 B2), Brochu et al. (US 7870209 B2), and in further view of Bellini, III et al. (US 8903933 B1).
Regarding claim 1, Kannan teaches A non-transitory computer-readable storage medium that stores a multi-chat monitoring and auditing program that, when executed, causes a processor to: [Kannan, para. 0051, Kannan teaches “The disk drive unit 1616 includes a machine-readable medium 1624 on which is stored a set of executable instructions”. Also, Kannan claim1 “a processor implemented interaction engine that is configured for accessibility by at least one customer and at least one agent for interaction during a session between said at least one operate an online chat application that creates a graphic, dynamically updating interface for communications between a plurality of users and a representative, [Kannan, para. 0033, Kannan teaches “FIG. 3 depicts an example of an interaction window according to the invention. The interaction window 301 comprises a text window 302, an alerting interface 303”. Also, Kannan Abstract “Actions may be performed, such as monitoring the journey of a user across a self-service application, raising alerts to the agent based on the journey” Dynamically updating] wherein the chat application is configured to receive an optimized number of chat requests; [Kannan, Abstract, Kannan teaches “selecting an appropriate agent to whom a session may be routed”. Optimizing distribution of chats among agents] monitor online chats on said chat application for a plurality of predetermined flags; [Kannan, Abstract, Kannan teaches “monitoring the journey of a user across a self-service application, raising alerts to the agent based on the journey”] 
Kannan does not teach, however, Jones teaches wherein a graphical representation of each of the plurality of predetermined flags is associated with one of the online chats [Jones, figure 7 show “Monifa Shani” chat associated with a graphical representation of a flag. In addition, figure 8 shows plurality of color coded flags]
Kannan teaches a chat interaction management and Jones teaches Method and system for selective sharing of flagged information in a group chat environment. The two references are in the same field of endeavors as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kannan incorporate the teaching of Jones and by using graphical representations of flags.  The Motivation to combine Kannan and Jones is advantageous because The Display Flag Information User Interface Object 140 displays information 142 regarding the Shared Flag 130, including the 
Further, Kannan teaches notify a supervisor and other representative with subject matter expertise in resolving an issue related to a flagged chat of the flagged chat via a graphic, [Kannan, para. 0018, Kannan teaches “Whenever there is a period of inactivity greater than a threshold, alerts are displayed in the interaction window to the user, as well as to the leads and the managers via the monitoring application” emphasis added alerts to leads and managers. Also, see para. 0022 “For example, if a customer is trying to reschedule his billing cycle and is taking more than the usual time, the alerting module can show an alert in the application which indicates that the customer may need assistance with rescheduling. The alerting module 202 may be configured to raise alerts on the application throwing up errors, where the number, type, and severity of errors may be pre-defined. If a user is lingering in application step while filling a form and the agent side alerts are not being responded to by the agents, then the alerting system can, based on severity of the scenario, alert a lead and/or manager to intervene”] dynamically updating dashboard or chat application, [Kannan, Abstract, Kannan teaches “Analysis is provided for the sessions, data is extracted from the sessions, and appropriate forms are populated with the data from the session and with agent information”] 
Kannan in view of Jones does not teach, however, Ford teaches, wherein said graphic, dynamically updating dashboard or chat application simultaneously displays a plurality of widgets configured to provide metrics and auditing functionalities, [Ford, column 22 lines 6-11, Ford teaches “In a private equity example, the user may configure the dashboard to their specific needs, such as including useful widgets 610 to display, information relating to the market (e.g. 
Kannan teaches a chat interaction management and Ford teaches a secure and un-secure content sharing. The two references are in the same field of endeavors with the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kannan in view of Jones incorporate the teaching of Ford and by using widgets and provides what is claimed in claim 1 by the invention under examination.  The Motivation to combine Kannan in view of Jones and Ford is advantageous because the user may configure the dashboard to their specific needs, such as including useful widgets 610 to display, information relating to the market (e.g. available funds). A funds widget may provide for selection of a fund, providing overview and performance information, and the like. There may also be sub-widgets that provide further functionality to a widget [Ford, column 22 lines 6-11]
Further, Kannan teaches wherein said notification is effectuated by automatically bringing forward the flagged chat screen along with the graphical representation of the flag on the dashboard, [Kannan, figure 5, Kannan shows bringing forward an active alert screen]
Kannan in view of Jones and Ford does not teach, however, Brochu teaches, wherein the dashboard application reverts to real-time monitoring of the online chats upon removal of the flag [Brochu, column 3 lines 54-59, Brochu teaches “The "desert" property defines how to adjust a first user's chat profile when a second user, who previously gave the user a flag, leaves the chat (e.g., when flags received from the departing user may be removed from the user's "flags received" setting)” removing a chat due to departing user who initiated a flag, return to normal] 
It would have been obvious to one of ordinary skills in the art before the effective filing 
Further, Kannan teaches and grant other representatives and the supervisor access to real- time online chats between the representative and a user, [Kannan, Abstract, Kannan teaches “raising alerts for a supervisor, enabling the supervisor to track sessions and intervene if required” A supervisor is able to track representative’s sessions and a supervisor can intervene. Also, Kannan, para. 0022, Kannan teaches “If a user is lingering in application step while filling a form and the agent side alerts are not being responded to by the agents, then the alerting system can, based on severity of the scenario, alert a lead and/or manager to intervene” a lead (another representative) can intervene in a session] 
Kannan in view of Jones, Ford, and Brochu does not teach, however, Bellini teaches wherein the real-time online chats are each further comprised of a flag detail bar that is visibly associated with each of the real-time online chats and displays unique information associated with each of the real-time chats, [Bellini, column 9 lines 53-56 and figures 5-6, Bellini teaches “When a service board is used to start a chat session, the chat session can display the chat transcript along with the ticket, and can facilitate updating the ticket during the duration of the 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kannan in view of Jones, Ford, and Brochu incorporate the teaching of Bellini and by bringing forward flagged chats which include graphical flag representation.  The Motivation to combine Kannan in view of Jones, Ford, and Brochu with Bellini is advantageous because when the service board is used to start a chat session, the chat session can display the chat transcript along with the ticket, and can facilitate updating the ticket during the duration of the chat session. This may facilitate the resolution of support incidents that require attention over a longer period of time, or that require attention by more than one support agent, by making information about the support incident more easily available [Bellini, column 9 lines 53-60]
Further, Kannan teaches wherein the supervisor is permitted access to both flagged and unflagged real-time online chats [Kannan, Para. 0024, Kannan teaches “The monitoring module 204 enables the supervisor 104 to monitor sessions, receive alerts based on the sessions, and intervene in the sessions, if required, in real time. The monitoring module 204 enables the supervisor 104 to monitor multiple sessions and send suggested responses to the agent 103, who may then send the suggested responses to the customer 102” A supervisor is able to overlook a representative’s session. It is obvious that a representative does not have the privilege to overlook another representative’s session] and the other representatives are only permitted access to flagged real-time online chats associated with that representative [Kannan, Abstract, Kannan teaches “raising alerts to the agent based on the journey, selecting an appropriate agent to whom a session may be routed” raising an alert is equivalent to a flag. A session is routed to another 
Regarding claim 4, the combined teaching of Kannan in view of Jones, Ford, Brochu, and Bellini teaches all the limitations of claim 1 (as above). Further, Kannan teaches wherein the graphic, dynamically updating dashboard or chat application may appear as a window in a web browser, as one or more widgets, or as a window within proprietary software [Ford, column 22 lines 6-11, Ford teaches “In a private equity example, the user may configure the dashboard to their specific needs, such as including useful widgets 610 to display, information relating to the market (e.g. available funds). A funds widget may provide for selection of a fund, providing overview and performance information, and the like”]. 
Regarding claim 5, the combined teaching of Kannan in view of Jones, Ford, Brochu, and Bellini teaches all the limitations of claim 1 (as above). Further, Kannan teaches wherein the predetermined flags include words or terms used in chats [Kannan, para. 0022, Kannan teaches “The alerting module 202 monitors the journey of the customer 102 through an application and raises alerts to the agent 103, based on triggering points/events. The monitoring module tracks users actions, such as time spent, clicks, IVR navigation path, repeated phrases etc.” emphasis added], responsiveness time [Kannan, para. 0018, Kannan teaches “Examples of triggering points/actions include the application not receiving any input from the customer for a specified time” emphasis added], customer data, or other data of interest appearing in a chat stream [Kannan, figure 4, shows customer information such as name “Mary Morris” and time “15 minutes”]. 
Regarding claim 6, the combined teaching of Kannan in view of Jones, Ford, Brochu, and Bellini teaches all the limitations of claim 1 (as above). Further, Kannan teaches wherein the supervisor access to real-time online chats includes the ability to actively participate in the chat
and/or remove any representative from the chat [Kannan, Para. 0024, Kannan teaches “The monitoring module 204 enables the supervisor 104 to monitor sessions, receive alerts based on the sessions, and intervene in the sessions, if required, in real time.].
Regarding claim 7, the combined teaching of Kannan in view of Jones, Ford, Brochu, and Bellini teaches all the limitations of claim 1 (as above). Further, Kannan teaches wherein other representatives' access to flagged real-time online chats associated with that representative includes the ability to actively participate in the chat [Kannan, para. 0022, Kannan teaches “If a user is lingering in application step while filling a form and the agent side alerts are not being responded to by the agents, then the alerting system can, based on severity of the scenario, alert a lead and/or manager to intervene” a lead (another representative) can intervene in a session].
Regarding claim 13 the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding claim 14 the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Claims 2-3 are rejected under 35 U.S.C. 103 as being un-patentable over Kannan in view of Jones, Ford, Brochu, and Bellini, and in further view of Margulies et al. (US-8,885,812 B2)
Regarding claim 2, the combined teaching of Kannan in view of Jones, Ford, Brochu, and Bellini teaches all the limitations of claim 1 (as above). Kannan in view of Jones, Ford, Brochu, and Bellini does not explicitly teach, however, Margulies teaches wherein the multi-chat monitoring and auditing program further collects and graphically or tabularly summarizes on the dashboard application metrics and key performance indicators related to real-time online chats. [Margulies, column 9 lines 17-20, Margulies teaches creating performance template related to 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kannan in view of Jones, Ford, Brochu, and Bellini to incorporate the teaching of Margulies and provides what is claimed in claim 2 by the invention under examination.  The Motivation to combine Kannan in view of Jones, Ford, Brochu, and Bellini with Margulies has the advantage of applying the key performance metrics not only to chats but to emails sent by customers, as well as Web-based telephone callback [Margulies, column 1 lines 51-54]. 
Regarding claim 3, the combined teaching of Kannan in view of Jones, Ford, Brochu, Bellini, and Margulies teaches all the limitations of claim 2 (as above). Kannan in view of Jones, Ford, Brochu, and Bellini does not explicitly teach, however, Margulies teaches wherein the dashboard application metrics and key performance indicators collected and displayed include service level, first contact resolution, [Margulies, column 2 lines 22-27, Margulies teaches Key performance representing customer interaction] customer satisfaction scores, [Margulies, column 3 lines 4-11] average talk time, and unresponsive/unavailable time. [Margulies, column 9 lines 21-29]. Accordingly, the prior art references teach all of the elements of claim 3.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kannan in view of Jones, Ford, Brochu, and Bellini to incorporate the teaching of Margulies and provides what is claimed in claim 3 by the invention under examination.  The Motivation to combine Kannan in view of Jones, Ford, Brochu, and Bellini with Margulies has the advantage of applying the key performance metrics .
Claims 8, 11-12, and 15-16, are rejected under 35 U.S.C. 103 as being un-patentable over Kannan in view of Weng et al. (US 9,374,682 B2) in further view of Jones, Ford, and Brochu, and in further view of Bellini.
Regarding claims 8, Kannan teaches A method for multi-chat monitoring and auditing comprising:3 [Kannan, claim 24, Kannan teaches a method allowing agent to monitor progress of the customer while the customer is using said application] 
Kannan does not teach, however, Weng teaches, receiving at an online chat application a plurality of requests from users to chat with a representative; [Weng, Abstract, Weng teaches receiving a chat session request]
Weng teaches a method for managing real time audio chat. This reference is in the same field of endeavors with the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kannan to incorporate the teaching of Weng to receive a chat request.  The Motivation to combine Kannan with Weng is advantageous because the system is able to respond to a stop message request [Weng, Abstract]
Further, Kannan teaches 139127.00108/109933951Application No. 14/695,881Docket No.: 139127.00108operating on said online chat application a plurality of real-time online chat interfaces between a representative and a user, [Kannan, para. 0033, Kannan teaches “FIG. 3 depicts an example of an interaction window according to the invention. The interaction window 301 comprises a text window 302, an alerting interface 303”] wherein the chat application is configured to receive an optimized number of chat requests; [Kannan, Abstract, Kannan teaches “selecting an appropriate agent to whom a session may be routed”. Optimizing monitoring real-time online chats between users and representatives for a plurality of predetermined flags; [Kannan, Abstract, Kannan teaches “monitoring the journey of a user across a self-service application, raising alerts to the agent based on the journey”] 
Kannan in view of Weng does not teach, however, Jones teaches wherein a graphical representation of each of the plurality of predetermined flags is associated with one of the online chats [Jones, figure 7 show “Monifa Shani” chat associated with a graphical representation of a flag. In addition, figure 8 shows plurality of color coded flags]
Kannan teaches a chat interaction management and Jones teaches Method and system for selective sharing of flagged information in a group chat environment. The two references are in the same field of endeavors as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kannan in view of Weng incorporate the teaching of Jones and by using graphical representations of flags.  The Motivation to combine Kannan in view of Weng and Jones is advantageous because The Display Flag Information User Interface Object 140 displays information 142 regarding the Shared Flag 130, including the identity 144 of the participant that set the Shared Flag 130, the date 146 on which the Shared Flag 130 was set, the priority 148 of the Shared Flag 130, and the participants 150 with whom the Shared Flag 130 is shared (more display options) [Jones, column 8 lines 4-9].
Further, Kannan teaches notifying a supervisor and other representative with subject matter expertise in resolving an issue related to a flagged chat of the flagged chat via a graphic, [Kannan, para. 0018, Kannan teaches “Whenever there is a period of inactivity greater than a threshold, alerts are displayed in the interaction window to the user, as well as to the leads and the managers via the monitoring application” emphasis added alerts to leads and managers. Also, see para. 0022 “For example, if a customer is trying to reschedule his billing cycle and is taking more than the usual time, the alerting module can show an alert in the application which indicates that the customer may need assistance with rescheduling. The alerting module 202 may be configured to raise alerts on the application throwing up errors, where the number, type, and severity of errors may be pre-defined. If a user is lingering in application step while filling a form and the agent side alerts are not being responded to by the agents, then the alerting system can, based on severity of the scenario, alert a lead and/or manager to intervene”] dynamically updating dashboard application, [Kannan, Abstract, Kannan teaches “Analysis is provided for the sessions, data is extracted from the sessions, and appropriate forms are populated with the data from the session and with agent information”] 
Kannan in view of Weng and Jones does not teach, however, Ford teaches, wherein said graphic, dynamically updating dashboard or chat application simultaneously displays a plurality of widgets configured to provide metrics and auditing functionalities, [Ford, column 22 lines 6-11, Ford teaches “In a private equity example, the user may configure the dashboard to their specific needs, such as including useful widgets 610 to display, information relating to the market (e.g. available funds). A funds widget may provide for selection of a fund, providing overview and performance information, and the like”].
Kannan teaches a chat interaction management and Ford teaches a secure and un-secure content sharing. The two references are in the same field of endeavors with the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kannan in view of Weng and Jones incorporate the teaching of Ford and by using widgets and provides what is claimed in claim 1 sub-widgets that provide further functionality to a widget [Ford, column 22 lines 6-11]
Further, Kannan teaches and wherein said notifying is effectuated by automatically bringing forward the flagged chat screen along with the graphical representation of the flag on the dashboard, [Kannan, figure 5, Kannan shows bringing forward an active alert screen] 
Kannan in view of Weng, Jones, and Ford does not teach, however, Brochu teaches, and wherein the dashboard application reverts to real-time monitoring of the online chats upon removal of the flag [Brochu, column 3 lines 54-59, Brochu teaches “The "desert" property defines how to adjust a first user's chat profile when a second user, who previously gave the user a flag, leaves the chat (e.g., when flags received from the departing user may be removed from the user's "flags received" setting)” removing a chat due to departing user who initiated a flag] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kannan in view of Weng, Jones, and Ford incorporate the teaching of Brochu and by dismissing a chat screen when a flag is removed.  The Motivation to combine Kannan in view of Weng, Jones, and Ford with Brochu has the advantage of considering time properties if a user leaves a chat. The "desert" property supersedes the "time" property such that the first user's chat profile is adjusted upon the second user leaving the chat session, even though the "time" property may not have expired for the flags given by the second user. Thus, a user whose participation has been limited by sending or receiving flags may at 
Further, Kannan teaches and granting other representatives and the supervisor access real-time online chats between representatives and users, [Kannan, Abstract, Kannan teaches “raising alerts for a supervisor, enabling the supervisor to track sessions and intervene if required” A supervisor is able to track representative’s sessions and a supervisor can intervene. Also, Kannan, para. 0022, Kannan teaches “If a user is lingering in application step while filling a form and the agent side alerts are not being responded to by the agents, then the alerting system can, based on severity of the scenario, alert a lead and/or manager to intervene” a lead (another representative) can intervene in a session] 
Kannan in view Weng, Jones, Ford, and Brochu does not teach, however, Bellini teaches wherein the real-time online chats are each further comprised of a flag detail bar that is visibly associated with each of the real-time online chats and displays unique information associated with each of the real-time chats, [Bellini, column 9 lines 53-56 and figures 5-6, Bellini teaches “When a service board is used to start a chat session, the chat session can display the chat transcript along with the ticket, and can facilitate updating the ticket during the duration of the chat session” figure 5 shows a detail bar with availability and figure 6 shows chat session 2 visibly associated with user’s ID]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kannan in view Weng, Jones, Ford, and Brochu incorporate the teaching of Bellini and by bringing forward flagged chats which include graphical flag representation.  The Motivation to combine Kannan in view Weng, Jones, Ford, 
Further, Kannan teaches wherein the supervisor is permitted access to both flagged and unflagged real-time online chats [Kannan, Para. 0024, Kannan teaches “The monitoring module 204 enables the supervisor 104 to monitor sessions, receive alerts based on the sessions, and intervene in the sessions, if required, in real time. The monitoring module 204 enables the supervisor 104 to monitor multiple sessions and send suggested responses to the agent 103, who may then send the suggested responses to the customer 102” A supervisor is able to overlook a representative’s session. It is obvious that a representative does not have the privilege to overlook another representative’s session] and the other representatives are only permitted access to flagged real-time online chats associated with that representative [Kannan, Abstract, Kannan teaches “raising alerts to the agent based on the journey, selecting an appropriate agent to whom a session may be routed” raising an alert is equivalent to a flag. A session is routed to another agent is equivalent to another agent who’s able to access the flagged session]
Regarding claim 11, the combined teaching of Kannan in view of Weng, Jones, Ford, Brochu, and Bellini teaches all the limitations of claim 8 (as above). Further, Kannan teaches wherein the graphic, dynamically updating dashboard or chat application may appear as a window in a web browser, as one or more widgets, or as a window within proprietary software [Ford, column 22 lines 6-11, Ford teaches “In a private equity example, the user may configure 
Regarding claim 12, the combined teaching of Kannan in view of Weng, Jones, Ford, Brochu, and Bellini teaches all the limitations of claim 8 (as above). Further, Kannan teaches wherein the predetermined flags include words or terms used in chats [Kannan, para. 0022, Kannan teaches “The alerting module 202 monitors the journey of the customer 102 through an application and raises alerts to the agent 103, based on triggering points/events. The monitoring module tracks users actions, such as time spent, clicks, IVR navigation path, repeated phrases etc.” emphasis added], responsiveness time [Kannan, para. 0018, Kannan teaches “Examples of triggering points/actions include the application not receiving any input from the customer for a specified time” emphasis added], customer data, or other data of interest appearing in a chat stream [Kannan, figure 4, shows customer information such as name “Mary Morris” and time “15 minutes”]. 
Regarding claim 15, the combined teaching of Kannan in view of Weng, Jones, Ford, Brochu, and Bellini teaches all the limitations of claim 8 (as above). Further, Kannan teaches wherein the supervisor access to real-time online chats includes the ability to actively participate in the chat and/or remove any representative from the chat [Kannan, Para. 0024, Kannan teaches “The monitoring module 204 enables the supervisor 104 to monitor sessions, receive alerts based on the sessions, and intervene in the sessions, if required, in real time.].
Regarding claim 16, the combined teaching of Kannan in view of Weng, Jones, Ford, Brochu, and Bellini teaches all the limitations of claim 8 (as above). Further, Kannan teaches wherein other representatives' access to real-time online chats includes the ability to actively participate in the chat [Kannan, para. 0022, Kannan teaches “If a user is lingering in application step while filling a form and the agent side alerts are not being responded to by the agents, then the alerting system can, based on severity of the scenario, alert a lead and/or manager to intervene” a lead (another representative) can intervene in a session].

Claims 9-10 are rejected under 35 U.S.C. 103 as being un-patentable over Kannan in view of Weng, Jones, Ford and Bellini, and in further view of Margulies.
Regarding claim 9, the combined teaching of Kannan in view of Weng, Jones, Ford, Brochu, and Bellini teaches all the limitations of claim 8 (as above). Kannan in view of Weng, Jones, Ford, Brochu and Bellini does not explicitly teach, however, Margulies teaches wherein the multi-chat monitoring and auditing program further collects and graphically or tabularly summarizes on the dashboard application metrics and key performance indicators related to real-time online chats. [Margulies, column 9 lines 17-20, Margulies teaches creating performance template related to chat and generating a user interface views]. Accordingly, the prior art references teach all of the elements of claim 9.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kannan in view of Weng, Jones, Ford, Brochu and Bellini to incorporate the teaching of Margulies and provides what is claimed in claim 9 by the invention under examination.  The Motivation to combine Kannan in view of Weng, Jones, Ford, Brochu and Bellini with Margulies has the advantage of applying the key performance metrics not only to chats but to emails sent by customers, as well as Web-based telephone callback [Margulies, column 1 lines 51-54]. 
Regarding claim 10, the combined teaching of Kannan in view of Weng, Jones, Ford, Brochu, Bellini, and Margulies teaches all the limitations of claim 9 (as above). Kannan in view of Weng, Jones, Ford, Brochu and Bellini does not explicitly teach, however, Margulies teaches wherein the dashboard application metrics and key performance indicators collected and displayed include service level, first contact resolution, [Margulies, column 2 lines 22-27, Margulies teaches Key performance representing customer interaction] customer satisfaction scores, [Margulies, column 3 lines 4-11] average talk time, and unresponsive/unavailable time. [Margulies, column 9 lines 21-29]. Accordingly, the prior art references teach all of the elements of claim 10.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kannan in view of Weng, Jones, Ford, Brochu and Bellini to incorporate the teaching of Margulies and provides what is claimed in claim 10 by the invention under examination.  The Motivation to combine Kannan in view of Weng, Jones, Ford, Brochu and Bellini with Margulies has the advantage of applying the key performance metrics not only to chats but to emails sent by customers, as well as Web-based telephone callback [Margulies, column 1 lines 51-54].
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Kulkarni; Alok et al. (US 9137183 B2) it discloses automated chat-based contact center testing, Weiss; Andrew et al. (US 9460299 B2) it discloses monitoring and reporting communications, Popik; Dianne K. et al. (US 9230549 B1) it discloses A multi-modal communications system integrates multiple different communications channels and modalities into a single user interface that enables operators to monitor and respond to multiple audio and 
Applicant's amendments and arguments dated 02/10/2021 necessitated the reformulation the rejection of the pending claims under 35 USC § 103.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623